PER CURIAM.
This Anders1 appeal arises from a judgment and sentence for possession of a *349firearm by a convicted felon pursuant to section 790.28, Florida Statutes (2008). We affirm the judgment and sentence, but remand with instructions to correct two scrivener’s errors on’ the trial court’s cost and fines worksheet. The first appears in a fee listed and assessed on the worksheet that cites a non-existent statute, section 938.93, Florida Statutes, which should be changed to “section 938.03, Florida Statutes.” The second appears in the last fee listed and assessed on the worksheet that cites a non-existent statute, section 938.185, Florida Statutes, which should be changed to “section 939.185, Florida Statutes.”
WOLF, ROBERTS, and MAKAR, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).